Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021, has been entered.
Claims 1, 3-5, 12, 18, and 20-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342) in view of Deal et al. (US 2005/0059890).
Regarding Claim 1, Macaulay discloses:

an elongate body (12) comprising a distal end (distal end of 12 shown in Fig. 1B and 5, for example), wherein the elongate body comprises a second internal lumen (16) extending to an exit port (shown near numeral 61 in Figs. 1B, 5 and 7) adjacent to the distal end of the elongate body, and a third lumen (14) extending through the elongate body and beginning distal from the exit port (shown in Figs. 1B and 5 with the lumen 14 beginning at the distal end of the device beyond the port);
an imaging assembly (100) disposed within the third lumen (see Fig. 7 showing assembly 100 imaging the needle) wherein the imaging assembly is configured to generate image data that simultaneously captures the first vessel and the second vessel (see Fig. 2 and Paragraphs 0006 and 0009);
a needle (30) extending out of the exit port of the elongate body and configured to extend through the first wall of the first vessel and the second wall of the second vessel to create the vascular access site (the needle is sharp and designed to penetrate through vessel walls, see Paragraph 0036), wherein the needle comprises a distal tip (the tip of the needle), an opening at the distal tip and an interior lumen extending from the distal tip (the needle is described as hollow, see Paragraphs 0034 and 0045); and
a penetrating guidewire configured to extend through the second lumen to the opening of the distal tip of the needle and into the vascular access site while the needle remains extended out of the exit port of the elongate body (Paragraph 0045 indicates 
Macaulay does not explicitly disclose the claimed first internal lumen extending to the distal end of the elongate body and wherein the elongate body is configured to be advanced into the first vessel over a first guidewire received in the first internal lumen.  Deal teaches that “rapid exchange” guidewire techniques are known in the art and include a passageway (i.e. lumen) for the wire (see Paragraphs 0004 and 0005; see also Figs. 22 and 38 showing how such a lumen 15 is incorporated into a catheter).  Such a feature (which is shown in Applicant’s disclosure as lumen 1134 and described as a rapid-exchange guidewire lumen) is well-known in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay’s catheter to include a first lumen for a guidewire as taught to be beneficial by Deal.  Such a modification gives the physician control of the proximal or external portion at all times as it exits the patient or scope and reduces the need for coordinating device movements with an assistant.  The Examiner also notes that the claim is broad enough to include traditional over the wire configurations, also described in Deal Paragraph 0004), but with Applicant explicitly pointing to Fig. 5, the Examiner wanted to address device as disclosed to highlight that this feature does not present a patentable distinction over the prior art.

Regarding Claim 3, Macaulay as modified discloses wherein the penetrating guidewire is configured to be extended through the vascular access site into the second 

Regarding Claim 12, Macaulay as modified discloses wherein the elongate body further comprises an orientation element (Macaulay – 36) indicative of a direction the needle will extend out of the exit port of the elongate body (see Paragraph 0031, where the first strut 40 of cage 36 is in known alignment with the trajectory on which the penetrating member 30 will advance).

Regarding Claim 18, Macaulay as modified discloses wherein the imaging assembly is an ultrasound assembly or an optical assembly (Macaulay – Paragraph 0006 indicates that OCT can be used with the invention; see also Paragraph 0031 indicating that 100 is an optical imaging apparatus).

Claims 4, 5, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342) and Deal et al. (US 2005/0059890), as applied to claim 1 above, and further in view of Brenneman et al. (US 2006/0111704).
Macaulay and Deal disclose the invention substantially as claimed as stated above.
Regarding Claim 4, they do not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire through the exit port and into a fistula at the vascular access site.  Brenneman teaches a similar anastomotic device 

Regarding Claim 5, Macaulay as modified discloses wherein the exit port is disposed on a side of the elongate body so that the needle, penetrating guidewire and anastomotic device extend out of the side of the elongate body while deployed (see Macaulay Fig. 7 showing the exit port on the side of the elongate body).

Regarding Claim 26, Macaulay and Deal do not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire through the exit port and into a fistula at the vascular access site.  Brenneman teaches using an anastomotic device (shown in Figs. 5A-E) with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Macaulay, the clip can be inserted into the fistula through Macaulay’s channel 16.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s system to include Brenneman’s clip.  Such a modification can assist in maintaining the fistula in a fluidly open state as is known in the art (see Paragraph 0093).

Claim 27, Macaulay as modified discloses wherein the anastomotic device comprises an outer sheath having a lumen configured to receive a core and an anastomotic clip (Brenneman’s anastomotic device includes outer sheath 30, core 20, and clip 60).

Regarding Claim 28, Macaulay as modified discloses wherein the anastomotic clip is deployed in the outer sheath distal to the core (see Brenneman Fig. 5D where 60 is distal 20), and wherein the core is slidable relative to the outer sheath to deploy the anastomotic clip in the vascular access site (shown in Brenneman Figs. 5A-E; also, 20 is described as being slidable relative to 30 in Paragraph 0088).

Regarding Claim 29, Macaulay and Deal do not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire into a fistula at the vascular access site after removal of the elongate body from the first vessel.  Brenneman teaches using an anastomotic device (shown in Figs. 5A-E) with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Macaulay, the clip can be inserted into the fistula through Macaulay’s channel 16.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s system to include Brenneman’s clip.  Such a modification can assist in maintaining the fistula in a fluidly open state as is known in the art (see Paragraph 0093).

Claim 30, Macaulay and Deal do not explicitly disclose a cauterizing element configured to extend through the interior lumen to the opening of the distal tip of the needle and into the vascular access site while the needle remains extended out of the exit port of the elongate body (although Macaulay does disclose using an electrode through the penetrator, see Paragraph 0045).  Brenneman teaches extending a cauterizing element (52) through a needle-like member (30) for delivering energy to the fistula area.  This can be done for several reasons including cauterization (see Paragraph 0108).  Because Macaulay’s needle is hollow, Brenneman’s cauterizing element can extend therethrough while the needle is extending out the exit port.  Doing both at the same time permits cauterization while the needle penetrates tissue.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s system to include Brenneman’s cauterizing element.  Such a modification helps stop bleeding and may remove tissue extending into the fistula.

Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342) and Deal et al. (US 2005/0059890), as applied to claim 1 above, and further in view of Klingensmith et al. (US 2005/0196026).
Macaulay and Deal disclose the invention substantially as claimed as stated above.
Regarding Claim 20, they do not explicitly disclose a controller comprising a non-transitory computer readable medium containing instructions that, when executed, 
Klingensmith is one reference of many teaching using a processing device or computer for determining vessel characteristics based on image data to be displayed to the user.  Here, the reference focuses on border detection/enhancement (Abstract and Paragraph 0014).  Also, Applicant’s own disclosure references seven prior art references directed to using virtual histology for characterizing vessels (see Paragraph 0104).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s device to include Klingensmith’s processing system for border detection.  Such a modification provides the user with a clearer picture and understanding of the vessels so that accidents can be avoided and better access points can be selected.

Regarding Claim 23, Macaulay as modified discloses wherein the controller processes spectral information in the image data to identify blood-tissue borders in the first and second vessels (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is identified by the controller)

Regarding Claim 24, Macaulay as modified discloses wherein the controller processes spectral information of the image data to allow a location to be identified 

Regarding Claim 25, Macaulay as modified discloses wherein the location is highlighted in a graphical presentation of the image data rendered by the display (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is highlighted using a gray-scale).  Furthermore, highlighting an area of interest is old and well-known in the art to help the user quickly see important regions.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342), Deal et al. (US 2005/0059890), and Klingensmith et al. (US 2005/0196026), as applied to claims 1 and 20 above, and further in view of Klingensmith et al. (US 2004/0037455; hereinafter “Klingensmith ‘455).
Macaulay, Deal, and Klingensmith disclose the invention substantially as claimed as stated above.
Regarding Claims 21 and 22, they do not explicitly disclose wherein the controller processes spectral information in the image data to determine composition of biological material in the first and second vessels; and wherein the controller processes spectral information in the image data to determine densities of biological material in the first and second vessels.  Klingensmith ‘455 teaches using data gathered by .

Response to Arguments
Applicant's arguments filed October 4, 2021, have been fully considered but they are not persuasive.
Applicant argues that Deal does not show a rapid exchange guidewire and lumen.  The Examiner disagrees.  The Background is part of the disclosure, and Deal provides sufficient details as to how these rapid exchange guidewires and lumens are configured.  Paragraph 0004 explains that a port is formed on the side of the catheter, usually at the distal end, for a guidewire.  Also, Deal provides several examples, Figs. 22 and 38 for instance, that show how they work.  The use of a lumen for a guidewire as claimed and disclosed is known in the prior art.
Applicant also reminds the Examiner not to read limitations from the Specification into the claims.  While this is appreciated, it does present a possible problem for the Examiner as to how the claims should be construed.  The disclosed lumen is a rapid exchange one, so, presumably, other rapid exchange lumens would read on that particular claim limitation.  If they do not, then Applicant’s disclosure would presumably not either.  If that is true, then Applicant’s claim would not be supported by the disclosure.  The Examiner thinks the better approach is to treat the first lumen as just 
The discussion of the first lumen does not directly address the newly added claim language directed to the third lumen.  Deal is not used to teach the third lumen and Macaulay is considered to read on the limitation as set forth above.
The application is not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795